Citation Nr: 1103726	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  05-23 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected right knee retropatellar pain 
syndrome with patellar tendinitis, secondary to Osgood 
Schlatter's disease (right knee disability).  

2.  Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected left knee retropatellar pain syndrome 
(left knee disability).

3.  Entitlement to a rating in excess of 20 percent for the 
Veteran's service-connected left shoulder impingement syndrome 
with recurrent dislocations, status post left shoulder anterior 
reconstruction (left shoulder disability).

4.  Entitlement to an initial compensable rating for the 
Veteran's service-connected surgical scar of the right knee.

5.  Entitlement to an effective date earlier than December 13, 
2004 for the award of a temporary total disability rating for 
convalescence related to the Veteran's right knee surgery.  

6.  Entitlement to an effective date earlier than December 13, 
2004 for the award of service connection for the Veteran's 
surgical scar of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1994 to September 2000.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 decision by the Department of Veterans 
Affairs (VA) Roanoke, Virginia Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held 
before the undersigned Veterans Law Judge in November 2010.  A 
transcript of the hearing has been associated with the claims 
folder.




FINDINGS OF FACT

1.  The probative medical evidence of record does not reflect 
that flexion in the Veteran's right knee is limited to 30 degrees 
or less, nor does it reflect that extension of his right knee is 
limited, that his right knee is ankylosed, or that his right knee 
is otherwise impaired. 

2.  The probative medical evidence of record does not reflect 
that flexion in the Veteran's left knee is limited to 30 degrees 
or less, nor does it reflect that extension of his left knee is 
limited to more than 5 degrees, that his left knee is ankylosed, 
or that his left knee is otherwise impaired.

3.  The probative medical evidence of record does not reflect 
that the Veteran's left arm is limited from moving beyond midway 
between his side and shoulder level, and there is no evidence of 
left shoulder ankylosis or impairment of the humerus. 

4.  The Veteran's December 2004 right knee surgery resulted in a 
scar that is linear, measuring 7cm by 5mm.  This scar is 
superficial, smooth surfaced, not adhered to the underlying 
tissue, not productive of skin ulceration or breakdown, and not 
productive of any limitation of motion.  

5.  The RO's March 2005 rating decision granting the Veteran's 
claim for entitlement to a temporary total disability rating for 
convalescence established an effective date of December 13, 2004, 
the date that the Veteran was admitted for his surgery to the VA 
Medical Center in Salem, Virginia.  

6.  The Veteran had surgery on his right knee on December 13, 
2004, and there is no evidence that the Veteran had a scar on his 
knee prior to this date.  






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 
4.27, 4.40, 4.71a, Diagnostic Codes (DC) 5256-63 (2010).

2.  The criteria for a rating in excess of 10 percent for a left 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 
4.71a, DC 5256-63.

3.  The criteria for a rating in excess of 20 percent for a left 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 
4.40, 4.71a, DC 5200-03 (2010).

4.  The criteria for a compensable initial rating for the 
Veteran's surgical scar of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.20, 4.27, 4.40, 4.118, Diagnostic Codes 7800-05 (2010) 
and 4.118, Diagnostic Codes 7800-05 (2008).  

5.  The criteria for an effective date earlier than December 13, 
2004 for the award of a temporary total disability rating for 
convalescence have not been met.  38 C.F.R. § 4.30 (2010).  

6.  The criteria for an effective date earlier than December 13, 
2004 for service connection for a surgical scar of the right knee 
have not been met.  38 U.S.C.A. §§ 5110, 5101 (West 2002); 38 
C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings Claims

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Further, examination reports are to be interpreted 
in light of the whole recorded history, and each disability must 
be considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

A review of the complex procedural history of the Veteran's 
claims is instructive.  The Veteran first sought service 
connection for his right knee disability, left knee disability, 
and left shoulder disability in July 2000, shortly before he left 
active service.  The RO granted service connection for these 
disabilities in a September 2000 decision, assigning a 10 percent 
rating to the Veteran's right and left knee disabilities and a 20 
percent rating to the Veteran's left shoulder disability.

The Veteran sought an increased rating for his left shoulder 
disability in October 2001.  The RO assigned a temporary total 
rating for the period following the Veteran's April 2002 left 
shoulder surgery; that temporary rating ran until June 30, 2002, 
at which time his rating returned to 20 percent.  A later 
September 2002 decision extended the period of his convalescence 
through July 2002.  

The Veteran filed the claim at issue here in December 2004.  In 
that claim, the Veteran stated that he sought only a temporary 
total disability rating for convalescence due to his scheduled 
right knee surgery and an increased rating in general for his 
service-connected right knee disability.  In its March 2005 
rating decision, however, the RO evaluated both the claims that 
the Veteran actually submitted as well as each other disability 
for which the Veteran was rated.  In that decision, the RO 
granted the Veteran's claim for a temporary total evaluation, 
running from December 13, 2004 to April 1, 2005.  The RO also 
granted service connection for a surgical scar on the Veteran's 
right knee, assigning a noncompensable rating.  The RO left the 
Veteran's 10 percent rating for a left knee disability and 20 
percent rating for a left shoulder disability unchanged, and it 
deferred a decision for an increased rating for the Veteran's 
right knee disability.  

The RO then issued a rating decision pertaining to the Veteran's 
right knee disability in May 2005, continuing the Veteran's 10 
percent rating.  The Veteran filed a Notice of Disagreement with 
this decision, and the RO issued a Statement of the Case in June 
2005.  The Veteran filed his Substantive Appeal in the same 
month.  In July 2005, the Veteran filed a Notice of Disagreement 
with the March 2005 decision.  The RO issued a Statement of the 
Case for those issues in February 2006, and the Veteran filed a 
timely Substantive Appeal.  The RO issued two Supplemental 
Statements of the Case, and the Veteran testified in a Travel 
Board hearing in August 2010.

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, where service connection has already been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, the 
Board will consider whether separate ratings may be assigned for 
separate periods of time based on facts found, a practice known 
as "staged ratings," whether it is an initial rating case or 
not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with a veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Each of the Veteran's claims for an increased rating is evaluated 
separately below.  

Right Knee Disability

The Veteran's right knee disability has been evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, DC 5260.  Under 
Diagnostic Code 5260, a noncompensable rating is assigned when 
flexion of the knee is limited to 60 degrees. A 10 percent rating 
is warranted when flexion is limited to 45 degrees, while flexion 
limited to 30 degrees results in a 20 percent rating.  A 30 
percent rating, the highest possible rating under the Diagnostic 
Code, is assigned with flexion limited to 15 degrees. 

VA must also analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not 
require a separate rating for pain, it does provide guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  The Board has a special obligation to 
provide a statement of reasons or bases pertaining to § 4.40 in 
rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).

Here, the Veteran contends that his service-connected right knee 
disability warrants a rating in excess of the 10 percent 
assigned.  For the foregoing reasons, however, the Board 
concludes that an increased rating is not warranted.  

The Veteran underwent a VA examination in February 2005, shortly 
after his surgery.  As he was still during his period of 
convalescence, however, he was scheduled for a second examination 
in April 2005.  Given that the earlier examination was performed 
during the Veteran's period of convalescence and would be of 
little probative value, the Board instead concentrates here on 
the April 2005 examination, as it allows the Board to properly 
rate his right knee following his surgery.  In that examination, 
the Veteran complained of weakness, stiffness, swelling, 
fatigability, and a lack of endurance.  The Veteran denied 
suffering from heat and redness, instability, and locking.  The 
Veteran had no episodes of dislocation or subluxation.  

Upon examination, the examiner noted that the Veteran had a 
normal gait.  He found no evidence of heat, effusion, swelling, 
or inflammation.  The examiner noted that the Veteran had very 
mild crepitus but no laxity.  The patellar tendon and tibia 
tubercle were tender to palpation.  Range of motion testing 
revealed the Veteran to have flexion of 124 degrees and extension 
of 0 degrees.  The Veteran had complaints of pain and fatigue.  
The examiner, however, stated that there was no decrease in the 
range of motion or joint function because of pain, fatigue, 
weakness, or lack of endurance after repetitive use.  

The Veteran also underwent a VA joints examination in February 
2007.  In that examination, the Veteran complained of deformity 
in his right knee, and stated that the knee was painful, 
instable, and gave way.  The Veteran also noted that the knee was 
stiff and weak.  The Veteran did not complain of incoordination, 
dislocation, or subluxation.  The Veteran noted no locking 
episodes or effusion, but did state that his knee was tender.  He 
complained of severe flare-ups of the joint that occurred weekly 
and lasted one to two days.  

Upon examination, the examiner noted that the Veteran's gait was 
normal.  He had painful movement in his right knee and bumps 
consistent with Osgood-Schlatter's disease.  The examiner noted 
no crepitation, masses behind the knee, clicks or snaps, 
grinding, instability, or patellar or meniscus abnormalities.  

Range of motion testing on the right knee revealed active and 
passive range of motion from 0-140 degrees.  The examiner found 
no pain on active or passive motion, no pain after repetitive 
use, and no additional loss of motion on repetitive use.  The 
examiner found no evidence of joint ankylosis.  X-rays revealed 
that the Veteran had a few small bone fragments adjacent to his 
tibial tuberosity.  The radiologist stated that these were 
consistent with Osgood-Schlatter's disease.  Otherwise, the 
various compartments of the right knee joint were noted to be 
normal.  

Most recently, the Veteran underwent a VA joints examination in 
May 2010.  In that examination, the Veteran again complained of 
pain and stiffness in his right knee.  He did not complain of a 
deformity, of giving way, or instability.  The Veteran similarly 
did not complain of weakness or incoordination.  The Veteran did 
state that he suffered from occasional inflammation, but denied 
dislocation or subluxation, locking, effusions, or flare-ups.  
The Veteran wore an elastic brace on his right knee.  

Upon examination, the examiner noted that the Veteran walked with 
a normal gait.  He noted that the Veteran had a slight, raised 
bump consistent with Osgood-Schlatter's disease.  The examiner 
noted no crepitation, clicks or snaps, grinding or instability.  
The examiner also noted that the Veteran had no patellar or 
meniscus abnormalities, no abnormal tendons or bursae, and no 
other knee abnormalities.  

Range of motion testing revealed that the Veteran had range of 
motion from 0-140 degrees.  The examiner found no evidence of 
pain with active motion.  He also noted no objective evidence of 
pain following repetitive motion and no additional limitation in 
range of motion with repetitive motion.  The Veteran's drawer and 
McMurray signs were negative.  The examiner found no evidence of 
lateral instability, effusion, increased warmth, or patellar pain 
or abnormalities in his right knee.  

Though there are records of the Veteran seeking VA treatment for 
his right knee disability, these are ultimately of little value 
in this appeal.  They do not give the range of motion testing 
that is crucial for a knee evaluation, and the statements and 
information in these records are consistent with the other 
medical evidence of record.  These records thus have little 
bearing on the Board's decision here.  

In his November 2010 Travel Board hearing, the Veteran stated 
that he suffers from constant pain in his right knee.  He stated 
that he is no longer able to run as a result, and that he often 
feels like his knee is going to give way.  The Veteran mentioned 
that he stumbled once, but was able to brace himself.  He said 
that while he has a full range of motion in his right knee, he 
does notice squeaks and pops in it. 

Given the foregoing, the Board concludes that the Veteran does 
not meet the criteria for a 20 percent rating for his right knee 
disability.  Again, under the currently assigned Diagnostic Code, 
a 20 percent rating would require evidence that the Veteran had 
flexion in his right knee of less than 30 degrees.  The lowest 
amount of flexion that the Veteran has had in his right knee is 
124 degrees in April 2005.  This is far beyond the amount 
required for the 20 percent rating.  

The Board also has considered other Diagnostic Codes.  
Musculoskeletal disabilities of the knee and leg are addressed by 
Diagnostic Codes 5256 through 5263.  A review of these Diagnostic 
Codes reveals that the Veteran does not have the specific 
symptoms required for a rating under each.  For example, his knee 
has never been found to be ankylosed, precluding a rating under 
5256.  There is no evidence that the Veteran's cartilage is 
productive of locking, pain, and effusion, precluding a rating 
under 5258.  Diagnostic Code 5259's highest rating is 10 percent, 
so rating the Veteran under this code would not result in an 
increased rating.  The Veteran's extension has always been shown 
to be 0 degrees, so he would not qualify for a compensable rating 
under Diagnostic Code 5261.  As there is no evidence that the 
Veteran suffers from impairment of his tibia and fibula or genu 
recurvatum, ratings under 5262 and 5263 are not appropriate.  

The only Diagnostic Code which could conceivably result in the 
Veteran being awarded a 20 percent rating is 5257.  That 
Diagnostic Code provides criteria for the evaluation of other 
impairments of the knee that result in recurrent subluxation or 
lateral instability.  Slight impairments are assigned a 10 
percent rating, moderate symptoms are assigned a 20 percent 
rating, and severe impairments are assigned a 30 percent rating, 
the highest rating available under the code.  Here, though the 
Veteran has frequently complained of instability, the objective 
medical evidence of record does not reflect that he suffers from 
instability or subluxation.  The Board considers those records 
more probative as they are the product of inspections by 
medically trained personnel.  Further, given the Veteran's 
November 2010 testimony stating that his instability is only 
sporadic, it would appear to be no more than slight, and thus, 
evaluation under this criteria would not yield a higher rating.  

Although the April 2005 VA examination revealed the Veteran's 
subjective complaints of pain on range of motion testing, the 
examiner stated that there was no decrease in the range of motion 
or joint function because of pain, fatigue, weakness, or lack of 
endurance after repetitive use.  The February 2007 and May 2010 
examinations revealed similar findings.  The record thus does not 
reflect that pain resulted in additional limitation of motion so 
as to warrant a higher rating on this basis.  DeLuca, 8 Vet. App. 
at 202.  Also, as the Veteran's symptoms have remained constant 
over the appeals period, staged ratings are not appropriate.  

The Veteran's disability is also not so severe as to warrant an 
extraschedular rating.  An extraschedular rating may be applied 
in exceptional cases involving marked interference with 
employment or frequent hospitalizations.  38 C.F.R. § 3.321 
(2010).  As outlined by the Court of Appeals for Veterans Claims, 
the Board uses a three-step inquiry to determine whether an 
extraschedular rating is warranted; "initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability."  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the 
applicable rating criteria are adequate to evaluate the Veteran's 
disability.  The VA examinations found that the Veteran suffers 
from subjective complaints of instability and decreased range of 
motion, and these symptoms are contemplated under the applicable 
rating criteria for knee disabilities.  As the Veteran's symptoms 
are already provided for in the applicable rating criteria, the 
first threshold of the Thun framework is not met, ending the 
Board's inquiry.  

In summary, the Board finds that the probative medical evidence 
of record does not reflect that flexion in the Veteran's right 
knee is limited to 30 degrees or less, nor does it reflect that 
extension of his right knee is limited, that his right knee is 
ankylosed, or that his right knee is otherwise impaired to a 
level in excess of a schedular 10 percent.  The Board thus 
concludes that the criteria for a rating in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 
4.27, 4.40, 4.71a, DC 5256-63.

Left Knee Disability

The Veteran's left knee disability is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, DC 5260.  Under 
Diagnostic Code 5260, a noncompensable rating is assigned when 
flexion of the knee is limited to 60 degrees. A 10 percent rating 
is warranted when flexion is limited to 45 degrees, while flexion 
limited to 30 degrees results in a 20 percent rating.  A 30 
percent is the highest possible rating under the Diagnostic Code, 
and it is assigned with flexion limited to 15 degrees. 

VA must also analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not 
require a separate rating for pain, it does provide guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  The Board has a special obligation to 
provide a statement of reasons or bases pertaining to § 4.40 in 
rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).

The Veteran contends that his left knee disability warrants a 
rating in excess of the 10 percent currently assigned.  For the 
reasons that follow, however, the Board finds such a rating is 
not warranted.  

The Veteran underwent a VA joints examination in February 2005.  
The examiner noted that the Veteran had subjective complaints of 
weakness, stiffness, swelling, instability, fatigability, and 
lack of endurance.  The Veteran denied suffering from locking in 
his left knee.  The Veteran did state that he suffered from 
flare-ups, especially on cold days, but he did not specify 
whether he was referring to his right knee or his left.  The 
Veteran stated that he suffered from subluxation once per month. 

Upon examination, the examiner stated that the Veteran's left 
knee was not swollen. He noted that the Veteran had crepitus and 
mild medial laxity.  Range of motion testing revealed the Veteran 
to have 110 degrees of active flexion and 115 degrees of passive 
flexion.  The Veteran complained of pain at the end of motion 
with fatiguing.  The Veteran had +5 degrees of active extension 
and 0 degrees of passive extension.  The examiner found no 
evidence of change in the range of motion following repetitive 
motion in the left knee.  

The Veteran next underwent a VA joints examination in February 
2007.  In that examination, the Veteran complained of deformity 
in his left knee, and stated that the knee was painful, instable, 
and gave way.  The Veteran also noted that the knee was stiff and 
weak.  The Veteran did not complain of incoordination, 
dislocation, or sublaxation.  The Veteran noted no locking 
episodes or effusion, but did state that his knee was tender.  He 
complained of severe flare-ups of the joint that occurred weekly 
and lasted one to two days.  

Upon examination, the examiner noted that the Veteran's gait was 
normal.  He had painful movement in his left knee, but no bumps 
consistent with Osgood-Schlatter's disease.  The examiner noted 
no crepitation, masses behind the knee, clicks or snaps, 
grinding, instability, or patellar or meniscus abnormalities.  

Range of motion testing revealed it to be 0-140 degrees.  The 
examiner found no evidence of pain on active or passive motion, 
no evidence of pain after repetitive use, and no evidence of loss 
of motion with repetitive use.  The examiner found no evidence of 
ankylosis.  

Most recently, the Veteran underwent a VA joints examination in 
May 2010.  In that examination, the Veteran again complained of 
pain and stiffness in his left knee.  He did not complain of a 
deformity, of giving way, or instability.  The Veteran similarly 
did not complain of weakness or incoordination.  The Veteran did 
state that he suffered from occasional inflammation, but denied 
dislocation or subluxation, locking, effusions, or flare-ups. 

Upon examination, the examiner found that the Veteran walked with 
a normal gait.  He had no bumps consistent with Osgood-
Schlatter's disease, no mass behind the knee or crepitation.  The 
examiner also noted no grinding or instability, patellar or 
meniscus abnormalities, no abnormal tendons or bursae, and no 
other knee abnormalities.  X-rays of the Veteran's left knee 
found no evidence of fracture or subluxation.  There was no joint 
effusion.  

Range of motion testing showed it was 0-140 degrees.  He found no 
evidence of pain with active motion.  He also noted no objective 
evidence of pain following repetitive motion and no additional 
limitation in range of motion with repetitive motion.  The 
Veteran's drawer and McMurray signs were negative.  The examiner 
found no evidence of lateral instability, effusion, increased 
warmth, or patellar pain or abnormalities in his left knee.  

The Veteran described the current state of his left knee 
disability in his November 2010 Travel Board hearing.  He stated 
that he is no longer able to run as a result of pain in his left 
knee, and that he often feels like his knee is going to give way.  
Though the Veteran mentioned that he often thought his knee would 
give way and that he was scared of falling, it appears that he 
was referring to his right knee and not his left.  

The foregoing evidence shows that a 20 percent rating for the 
Veteran's left knee disability is not warranted.  Again, under 
the currently assigned Diagnostic Code, a 20 percent rating would 
only be warranted with evidence of flexion limited to 30 degrees.  
38 C.F.R. § 4.71a, DC 5260.  The Veteran's flexion has always 
been shown to be far greater than this level, precluding an 
increased rating under this code.  

The Board has considered other Diagnostic Codes.  Musculoskeletal 
disabilities of the knee and leg are addressed by Diagnostic 
Codes 5256 through 5263.  A review of these Diagnostic Codes 
reveals that the Veteran does not have the specific symptoms 
required for a rating under each.  For example, his knee has 
never been found to be ankylosed, precluding a rating under 5256.  
There is no evidence that the Veteran's cartilage is productive 
of locking, pain, and effusion, precluding a rating under 5258.  
Diagnostic Code 5259's highest rating is 10 percent, so rating 
the Veteran under this code would not result in an increased 
rating.  The Veteran's extension has always been shown to be 
either full, or with a limitation to no more than 5 degrees, so 
he would not qualify for a compensable rating under Diagnostic 
Code 5261.  As there is no evidence that the Veteran suffers from 
impairment of his tibia and fibula or genu recurvatum, ratings 
under 5262 and 5263 are not appropriate.  

The only Diagnostic Code which could conceivably result in the 
Veteran being awarded a 20 percent rating is 5257.  That 
Diagnostic Code provides criteria for the evaluation of other 
impairments of the knee that result in recurrent subluxation or 
lateral instability.  Slight impairments are assigned a 10 
percent rating, moderate symptoms are assigned a 20 percent 
rating, and severe impairments are assigned a 30 percent rating, 
the highest rating available under the code.  

In both his February 2005 and February 2007 examinations, the 
Veteran complained of suffering from instability in his left 
knee.  The examiner from the February 2005 examination found that 
the Veteran was suffering from mild laxity in his left knee, but 
the February 2007 examiner found no evidence of instability.  
Given these facts, the presence of instability has not been 
established so as to warrant consideration under this Code.  

Although the February 2005 VA examination revealed the Veteran's 
subjective complaints of pain on range of motion testing, the 
examiner stated that there was no decrease in the range of motion 
after repetitive use.  The February 2007 and May 2010 
examinations revealed similar findings.  The record thus does not 
reflect that pain resulted in additional limitation of motion so 
as to warrant a higher rating on this basis.  DeLuca, 8 Vet. App. 
at 202.  Also, as the Veteran's symptoms have remained constant 
over the appeals period, staged ratings are not appropriate.  

The Veteran's disability is also not so severe as to warrant an 
extraschedular rating.  With regard to the Veteran's left knee 
disability, the applicable rating criteria are adequate to 
evaluate the Veteran's disability.  The VA examinations found 
that the Veteran suffers from subjective complaints of 
instability and decreased range of motion, and these symptoms are 
contemplated under the applicable rating criteria for knee 
disabilities.  As the Veteran's symptoms are already provided for 
in the applicable rating criteria, the first threshold of the 
Thun framework is not met, ending the Board's inquiry.  22 Vet. 
App. at 115.

In summary, the Board finds that the probative medical evidence 
of record does not reflect that flexion in the Veteran's left 
knee is limited to 30 degrees or less, nor does it reflect that 
extension of his left knee is limited to a compensable degree, 
that his left knee is ankylosed, or that his left knee is 
otherwise impaired.  Accordingly, the Board concludes that the 
criteria for a rating in excess of 10 percent for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 4.71a, DC 
5256-63.

Left Shoulder Disability

The Veteran's left shoulder disability is currently evaluated as 
20 percent disabling under 38 C.F.R. § 4.71a, DC 5201.  Pursuant 
to that Diagnostic Code, a 20 percent rating is assigned when the 
range of motion of the major (dominant) arm is limited to 
shoulder level.  A 30 percent rating is assigned when the range 
of motion of the major arm is limited to midway between side and 
shoulder level.  A 40 percent rating is assigned when the range 
of motion of the major arm is limited to 25 degrees from the 
side.  As the record establishes that the Veteran is left hand 
dominant, his left shoulder disability is rated under the major 
category.  

VA must also analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not 
require a separate rating for pain, it does provide guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  The Board has a special obligation to 
provide a statement of reasons or bases pertaining to § 4.40 in 
rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).

Here, the Veteran contends that his left shoulder disability is 
productive of symptoms warranting a rating higher than the 20 
percent currently assigned.  For the reasons that follow, 
however, the Board determines that the criteria for an increased 
rating have not been met. 

The Veteran has undergone two VA examinations that evaluated his 
left shoulder disability.  In a February 2007 VA joints 
examination, the Veteran complained of deformity, pain, 
stiffness, and weakness in his left shoulder, but he did not 
complain of instability, giving way, or incoordination.  He noted 
no episodes of dislocation or subluxation, of locking, or of 
effusions.  He stated that his shoulder was tender, and that he 
suffered moderate flare-ups every two to three weeks.  

Upon examination, the examiner noted no recurrent shoulder 
dislocations.  The examiner stated that there was evidence of 
painful movement in the Veteran's left shoulder.  Range of motion 
testing revealed that the Veteran had active and passive flexion 
of 0-180 degrees and active and passive abduction of 0-180 
degrees.  The Veteran also had external rotation of 0-90 degrees 
and internal rotation of 0-90 degrees.  The examiner found no 
evidence with any of these motions of pain on active or passive 
motion, no pain after repetitive use, and no additional loss of 
motion with repetitive use.  The Veteran's musculature was well 
defined, and he had strength of 5/5.  The examiner also noted 
that the Veteran lifts weights, and that his military and bench 
presses were unaffected by his shoulder condition.  

The Veteran underwent a second VA joints examination in May 2010. 
The Veteran complained of pain and stiffness in his shoulder, but 
not weakness or incoordiation.  The Veteran did not complain of 
suffering from locking or effusions.  Though he suffered from 
flare-ups, the Veteran stated that he was able to continue 
working through the pain.  

Upon examination, the examiner found no objective evidence of 
pain with active motion of the Veteran's left shoulder.  The 
Veteran had left flexion of 0-180 degrees, left abduction of 0-
180 degrees, left internal rotation of 0-90 degrees, and left 
external rotation of 0-90 degrees.  The examiner noted no 
evidence of pain following repetitive motion and no evidence of 
additional limitation following repetitive motion.  The examiner 
also noted that the Veteran's upper body was very muscular with 
no atrophy present to either upper extremity or shoulder.  

X-rays revealed no fracture, dislocation, or periosteal reaction.  
The left shoulder joint showed normal spaces and articular 
margins.  The radiologist noted that this was a normal left 
shoulder.  

The Veteran discussed his left shoulder disability during his 
November 2010 Travel Board hearing.  The Veteran complained of 
uncomfortable motion in his left shoulder.  He stated that he is 
unable to lift heavy objects above his head.  The Veteran also 
stated that his pain does not radiate, but he did state that he 
suffered increased pain with repetitive motion.   

Given the foregoing evidence, the Board concludes that the 
Veteran has not met the criteria for a 30 percent rating for his 
left shoulder disability.  Under Diagnostic Code 5201, a 30 
percent rating is warranted when the range of motion of the major 
arm is limited to midway between the side and the shoulder level.  
38 C.F.R. § 4.71a, DC 5201.  The two VA examinations, however, 
found that the Veteran has full range of motion in his left 
shoulder.  He thus does not meet the criteria for a 30 percent 
rating under this Diagnostic Code.  

Ratings under alternative Diagnostic Codes would also not result 
in the Veteran's receiving a 30 percent rating.  Disabilities of 
the shoulder and arm are rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200-03.  Diagnostic Code 5200 requires evidence 
of ankylosis, and the Veteran's left shoulder has never been 
shown to be ankylosed.  As there is no evidence that the Veteran 
has an impairment of his humerus, he is not eligible for a rating 
under Diagnostic Code 5202.  The Veteran's symptomatology also 
does not meet the requirements for Diagnostic Code 5203, and even 
if they did, the highest rating under this Diagnostic Code is 20 
percent, meaning that no increased rating is possible. 

Pursuant to DeLuca, neither of the VA examinations revealed 
evidence of pain on active or passive motion, no pain after 
repetitive use, and no additional loss of motion with repetitive 
use.  8 Vet. App. at 202.  Further, as his symptoms have remained 
consistent over the appeals period, staged ratings are not at 
issue.  

The Veteran's disability is also not so severe as to warrant an 
extraschedular rating.  In this case, the applicable rating 
criteria are adequate to evaluate the Veteran's left shoulder 
disability.  Limitation of motion of the shoulder is under the 
applicable rating criteria for left shoulder disabilities.  As 
the Veteran's symptoms are already provided for in the applicable 
rating criteria, the first threshold of the Thun framework is not 
met, ending the Board's inquiry.  

In summary, the Board finds that the probative medical evidence 
of record does not reflect that the Veteran's left arm is limited 
from moving beyond midway between his side and shoulder level, 
and there is no evidence of left shoulder ankylosis or impairment 
of the humerus.  Accordingly, the Board concludes that the 
criteria for a rating in excess of 20 percent for a left shoulder 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 4.71a, DC 
5200-03.

Surgical Scar of the Right Knee

The Veteran seeks a compensable rating for his surgical scar of 
the right knee.  For the reasons that follow, the Board finds 
that such a rating is not warranted.  

The Veteran's surgical scar has been rated as noncompensably 
disabling under two separate diagnostic codes.  The Veteran's 
scar was first rated under 38 C.F.R. § 4.118, Diagnostic Code 
7802 (2008), covering scars other than of the head, face, or neck 
that are superficial and that do not cause limited motion.  A 
note to this code defines a superficial scar as one not 
associated with underlying soft tissue damage.  Scars that have 
areas greater than 144 square inches are assigned a 10 percent 
rating.  There is no other rating listed under this Diagnostic 
Code.  

Effective October 23, 2008, VA amended the rating criteria for 
the evaluation of scars.  The new ratings are clear that, for 
scars rated under the previous Diagnostic Code prior to the 
effective date, a scar will only be evaluated under the new 
provisions at the request of the Veteran.  The RO, however, in 
its August 2010 Statement of the Case, evaluated the Veteran's 
claim under both the old and the new Diagnostic Codes.  
Accordingly, the Board shall perform the same evaluation.  

Under the revised code, the Veteran's scar is most appropriately 
rated under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).  This 
code applies to scars that are unstable or painful.  One or two 
scars that are unstable or painful are rated as 10 percent 
disabling, three or four scars that are unstable or painful are 
rated as 20 percent disabling, and five or more scars that are 
unstable or painful are assigned a 30 percent rating.  Notes 
accompanying this code state define an unstable scar as one 
where, for any reason, there is frequent loss of covering of skin 
over the scar.  

The Veteran underwent a VA scars examination in March 2007.  The 
examiner noted that the Veteran had a scar on his right lower 
extremity that was the result of his December 2004 right knee 
surgery.  He described the scar as measuring 6cm long by 5mm 
wide.  The examiner found no evidence of pain or skin breakdown.  
The examiner noted that the scar was superficial, smooth 
surfaced, and mildly hypopigmented.  He noted no tenderness on 
palpation and no adherence to the underlying tissue.  The scar 
did not result in limitation of motion or loss of function.  
There was no underlying soft tissue damage or skin ulceration or 
breakdown.  

In the Veteran's May 2010 joints examination, the examiner 
described his right knee scar as 7cm long by 3mm wide.  He noted 
that the scar was superficial, mildly hypopigmented, smooth 
surfaced, and not tender to the touch.  

In his November 2010 Travel Board hearing, the Veteran stated 
that his scar is sometimes numb.  He stated that his scar can 
occasionally get puffy.  The Veteran referred to his scar both as 
being painful and not being painful, though it is difficult to 
determine from the testimony whether the Veteran was referring to 
his right knee surgical scar or to a scar on the Veteran's left 
shoulder.  

Given the foregoing, it is clear that regardless of which 
iteration of the code is applied, the Veteran has not met the 
criteria for a compensable rating for his surgical scar of the 
right knee.

Under the old code, a compensable rating would only be warranted 
if the Veteran's scar was 144 square inches or greater.  The 
Veteran's scar has never been described as being that large, 
precluding a 10 percent rating.  38 C.F.R. § 4.118, DC 7802 
(2008).  

Rating the Veteran under an alternative Diagnostic Codes from the 
previous schedule would similarly not result in his receiving a 
compensable rating.  Under that schedule, scars were rated 
pursuant to Diagnostic Codes 7800-7805.  Diagnostic Code 7800 is 
not applicable here, as the Veteran's scar does not result in 
disfigurement of the head, face, or neck.  Diagnostic Codes 7801 
and 7805 are similarly not applicable, as the Veteran's scar is 
not productive of limited motion as required by these codes.  
Diagnostic Code 7803 was applied to scars that were superficial 
and unstable.  Though the Veteran's scar is superficial, it has 
never been described as unstable.  Diagnostic Code 7804 was 
applied to scars that were superficial and painful on 
examination.  Though it is not clear whether the Veteran 
contended in his Travel Board hearing that his right knee scar 
was painful, it is clear that his VA examiners all found that his 
scar was not painful on examination.  

Similarly, the Veteran does not qualify for a compensable rating 
under the currently applicable schedule.  Under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2010), a 10 percent rating is 
warranted with one or two scars that are unstable or painful.  
Here, the Veteran's surgical scar of the right knee is neither 
unstable nor painful.  In the Veteran's Travel Board hearing, he 
described his scar as numb, but it was not clear whether he 
called that scar painful or whether he referred to his left 
shoulder scar as painful.  Regardless of the Veteran's 
characterization, none of the Veteran's VA examiners have found 
that his right knee surgical scar is painful.  Furthermore, in 
those examinations, the Veteran himself did not state that his 
scar was painful.  The Board thus finds that the Veteran's 
surgical scar of the right knee is not painful, and that a 
compensable rating under the current code is not warranted. 

Rating the Veteran under an alternative current Diagnostic Code 
would similarly not result in his receiving a compensable rating.  
Under the current code, scars are once again evaluated pursuant 
to Diagnostic Codes 7800-7805, though Diagnostic Code 7803 has 
been removed.  Diagnostic Code 7800 is inapplicable, as it 
pertains to scars of the head, face, or neck.  Diagnostic Codes 
7801 and 7802 both apply to nonlinear scars.  As the Veteran's 
scar is linear, these codes are not applicable.  Diagnostic Code 
7805 allows for a scar to be rated according to any disabling 
effects not considered under the rating criteria for scars.  As 
no such disabling effects have been found here, this code is not 
applicable.  

Once again, the Veteran's does not warrant an extraschedular 
rating as the applicable rating criteria are adequate to evaluate 
the Veteran's disability.  The VA examinations found that the 
Veteran has a stable, non-tender linear scar on his right knee.  
These descriptions are all contemplated under the applicable 
rating criteria for scars.  As the Veteran's symptoms are already 
provided for in the applicable rating criteria, the first 
threshold of the Thun framework is not met, ending the Board's 
inquiry.  22 Vet. App. at 115.

In summary, the Board finds that the Veteran surgical scar of the 
right knee is linear, measuring 7cm by 5mm.  This scar is 
superficial, smooth surfaced, not adhered to the underlying 
tissue, not productive of skin ulceration or breakdown, and not 
productive of any limitation of motion.  Accordingly, the Board 
concludes that under both the former and the current Diagnostic 
Codes, the criteria for a compensable initial rating for the 
Veteran's surgical scar of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.20, 4.27, 4.40, 4.118, Diagnostic Codes 7800-05 (2010) 
and 4.118, Diagnostic Codes 7800-05 (2008).  

II.  Earlier Effective Date Claims

Temporary Total Rating 

Before turning to the merits of this issue, the Board wishes to 
clarify what is on appeal and why.  In reviewing the Veteran's 
claims file and transcript of his November 2010 Travel Board 
hearing, it appears that there is some confusion on the part of 
the Veteran and his representative as to whether the Veteran 
sought an earlier effective date for his temporary total rating, 
and if so, whether it was in reference to the temporary total 
rating for his knee or for his shoulder.  

In reviewing the Veteran's claims file, it is apparent that the 
Veteran did not specifically seek an earlier effective date for 
his temporary total rating.  The Veteran's July 2005 Notice of 
Disagreement reflects that he sought an earlier effective date 
for his service-connected right knee scar.  The Veteran also 
stated that he disagreed with the 10 percent rating assigned for 
his right knee disability after his period of convalescence and 
believed that he was entitled to an earlier effective date for 
this rating.  

The Board notes the Veteran's right knee disability has been 
service-connected since September 2000, and the effective date 
assigned for that disability is the day after the Veteran 
separated from active service.  No earlier effective date for 
this disability could legally be assigned.  

Despite the fact that the Veteran did not explicitly seek an 
earlier effective date for his temporary total rating, the RO 
included this issue on its February 2006 Statement of the Case.  
The Veteran's February 2006 Substantive Appeal reflects that he 
wished to appeal all issues included on that Statement of the 
Case, so this issue is thus properly before the Board.  See Percy 
v. Shinseki, 23 Vet. App. 37, 47-48 (2009)

Temporary total disability ratings for convalescence are governed 
by 38 C.F.R. § 4.30.  That regulation states that temporary total 
disability ratings will be assigned if treatment of a service-
connected disability resulted in a surgery necessitating at least 
one month of convalescence.  Id.  That same regulation states 
that such a rating is effective the date of the hospital 
admission for the required surgery.  Id. 

Here, a review of the records of the Veteran's surgery reflects 
that the Veteran was admitted to the VA Medical Center in Salem, 
Virginia for his surgery on December 13, 2004.  His surgery was 
performed that same day.  The March 2005 rating decision that 
granted the Veteran's claim for a temporary total rating assigned 
an effective date of December 13, 2004, the date of his admission 
to the hospital.  

Neither the Veteran nor his representative have introduced any 
evidence or argument to show why the Veteran would be entitled to 
an effective date for his convalescence rating prior to December 
13, 2004.  Accordingly, the Board finds that the effective date 
established by the RO for the Veteran's temporary total rating is 
concurrent with the date of his admission to the hospital for 
right knee surgery, and likewise consistent with applicable 
criteria.  Therefore, the Board concludes that the appeal for an 
effective date earlier than December 13, 2004, must be denied.  

Service Connection for Right Knee Scar

The Veteran also seeks an earlier effective date for the award of 
service connection for his right knee scar.  For the following 
reasons, his claim shall be denied.  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claims must identify the 
benefit sought.  Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be forwarded 
to the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2010).

In reviewing the Veteran's claims file, it is clear that the 
Veteran never actually sought service connection for a surgical 
scar of the right knee.  Instead, the RO inferred this claim from 
the results of the Veteran's February 2005 VA examination.  Thus, 
the proper effective date for this disability will relate not to 
any date of his claim, but rather to the date that entitlement to 
service connection arose.  

Logically, the evidence reveals that entitlement to service 
connection for a surgical scar of the right knee arose the date 
of the Veteran's surgery, December 13, 2004.  Though records 
reflect that the Veteran had an earlier surgery on this knee, the 
Veteran himself never sought service connection for a right knee 
scar or complained about a scar prior to his December 2004 
surgery.  Furthermore, such a scar was not noted on the Veteran's 
earlier July 2000 VA examination.  

Given the foregoing, it is clear to the Board that entitlement to 
service connection for a surgical scar of the right knee arose on 
December 13, 2004, the date of the Veteran's most recent right 
knee surgery.  As the Veteran did not file a claim for service 
connection for a right knee scar prior to this date and the RO 
has assigned an effective date of the date of the Veteran's 
surgery, the Board concludes that the criteria for an effective 
date earlier than December 13, 2004 for the award of service 
connection for a surgical scar of the right knee have not been 
met.  38 U.S.C.A. §§ 5110, 5101; 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.400.

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

First, VA has met its duty to notify for the claims for an 
increased initial rating for a right knee scar and the two 
earlier effective date claims.  Service connection for these 
issues was granted in a March 2005 rating decision.  The Veteran 
is now appealing the downstream issues of the initial rating and 
the effective dates that were assigned.  Therefore, additional 
VCAA notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 
2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to the Veteran's other three increased rating claims, 
the VCAA duty to notify was satisfied by way of a letter sent to 
the Veteran in January 2005 - prior to the initial RO decision in 
this matter - that addressed the notice elements.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  

While the Veteran's claim has been on appeal, the Court of 
Appeals for Veterans Claims has ruled that in an increased-
compensation claim, the law requires certain information be 
provided the Veteran.  This includes that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence must 
show a worsening or increase in severity of the disability, and 
the effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37, 43-44 (2008), vacated sub. nom. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).

The Board acknowledges that the January 2005 letter sent to the 
Veteran does not fully meet the requirements of Vazquez- Flores 
and is not sufficient as to content and timing.  Nonetheless, 
such prejudice has been overcome.  Over the course of his appeal, 
the Veteran was provided with considerable correspondence 
regarding what was needed to support his claim.  Additionally, 
the Veteran is represented by a national service organization 
that is intimately familiar with the adjudication of Veterans' 
claims.  Therefore, any notice deficiencies do not affect the 
essential fairness of the adjudication.  For this reason, no 
further action is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records, records of his post-service VA treatment, and 
records of his private medical treatment.  The Veteran was 
afforded a VA compensation and pension examination germane to 
each issue currently on appeal.  The Veteran requested and 
testified at a Travel Board hearing in November 2010.  VA has 
thus satisfied its duty to assist.

ORDER

A rating in excess of 10 percent for the Veteran's service-
connected right knee retropatellar pain syndrome with patellar 
tendinitis, secondary to Osgood Schlatter's disease is denied.  

A rating in excess of 10 percent for the Veteran's service-
connected left knee retropatellar pain syndrome is denied.

A rating in excess of 20 percent for the Veteran's service-
connected left shoulder impingement syndrome with recurrent 
dislocations, status post left shoulder anterior reconstruction 
is denied.

An initial compensable rating for the Veteran's service-connected 
surgical scar of the right knee is denied. 

An effective date earlier than December 13, 2004 for the award of 
a temporary total disability rating for convalescence following 
right knee surgery is denied.

An effective date earlier than December 13, 2004 for the 
Veteran's surgical scar of the right knee is denied.   



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


